     JOHN R. MANNING (SBN 220874)
 1   ATTORNEY AT LAW
     1111 H Street, # 204
 2
     Sacramento, CA. 95814
 3
     (916) 444-3994
     (jmanninglaw@yahoo.com)
 4   Attorney for Defendant
     EDWARD SHEVTSOV
 5
                         IN THE UNITED STATES DISTRICT COURT
 6
                        FOR THE EASTERN DISTRICT OF CALIFORNIA
 7
     UNITED STATES OF AMERICA,            ) No. CR-S-11-210 JAM
 8
                                          )
 9        Plaintiff,                      )
                                          )            ORDER
10   v.                                   )
                                          )
11                                        )
                                          )
12   EDWARD SHEVTSOV,                     )
                                          )
13        Defendant.                      )
14                                        )

15                                      ORDER

16

17   GOOD CAUSE APPEARING,
18
          IT IS ORDERED that attorney John R. Manning’s application to
19
     withdraw as counsel in the above-entitled case is GRANTED based upon a
20
     legal conflict between the defendant and counsel and based upon
21
     counsel’s unavailability due to medical issues.
22
           IT IS FURTHER ORDERED that panel attorney Gene Vorobyov
23
     (#200193) be substituted in as appointed counsel to represent
24

25   defendant Edward Shevtsov before the District Court.

26   Dated: February 21, 2020.

27                                      /s/ John A. Mendez_________________
                                        Hon. John A. Mendez
28                                      United States District Court Judge



                                          1
